Citation Nr: 1739431	
Decision Date: 09/14/17    Archive Date: 09/29/17

DOCKET NO.  09-03 374	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Waco, Texas


THE ISSUE

Entitlement to service connection for a skin condition. 


REPRESENTATION

Veteran represented by:	Texas Veterans Commission


WITNESS AT HEARING ON APPEAL

Veteran


ATTORNEY FOR THE BOARD

S. Patel, Associate Counsel


INTRODUCTION

The Veteran served on active duty from September 1975 to September 1995.  

This matter is before the Board of Veterans' Appeals (Board) on appeal from a May 2008 rating decision issued by the Department of Veterans Affairs (VA) Regional Office (RO) in Waco, Texas.  

In November 2011, September 2014, and December 2015, the Board remanded the claim for further evidentiary development.

In March 2011, the Veteran appeared at a Travel Board hearing before a Veterans Law Judge (VLJ).  A transcript of the hearing has been associated with the record.  In July 2017, the Veteran was informed that the VLJ who conducted the March 2011 hearing retired.  The Veteran was offered a hearing with a VLJ who would participate in his appeal, but he declined.  

The scope of a claim includes any disability that may reasonably be encompassed by the claimant's description of the claim, reported symptoms, and other information of record.  See Clemons v. Shinseki, 23 Vet. App. 1, 6-7 (2009).  Therefore, the Board has recharacterized the issue.

The appeal is REMANDED to the Agency of Original Jurisdiction (AOJ).  VA will notify the Veteran if further action is required.


REMAND

In December 2015, the Board remanded the case in order to afford the Veteran a VA examination to assess the etiology of his skin condition.  The Board asked the examiner to opine on whether it is at least as likely as not (50 percentage or greater probability) that the Veteran's skin rash is causally related to the Veteran's service.  

In October 2016, the VA examiner noted that the Veteran was diagnosed with various skin conditions and stated, "In conclusion none of the above skin conditions are uniquely service connected, all commonly occur in the general population regardless of military or non-military service."  The examiner concluded that none of the Veteran's skin conditions are service connected.  However, it is unclear if the examiner understood that service connection could be established if the disorders had their onset in service, regardless of whether the disorders were caused by some aspect of service.  Furthermore, the examiner did not address the in-service symptomatology noted in the remand.  This opinion does not comply with the Board's prior remand instructions and the opinion is inadequate.  See Stegall v. West, 11 Vet. App. 268 (1998); see also See Barr v. Nicholson, 21 Vet. App. 303 (2007) (finding that VA must provide an examination that is adequate ).

The Board also notes that the Veteran contends that his skin condition is related to his in-service work with refugees.  See March 2011 Hearing Transcript, p. 17.  The Veteran is competent to provide evidence regarding the facts or circumstances of what he experienced in service.  The Veteran's DD214 reveals that he had service in Somalia.  The Board finds the Veteran's statements regarding working with refugees to be credible, as they are consistent with the circumstances of his service as reflected by his service records.  38 C.F.R. § 3.159(a)(2).  However, the question of whether a skin condition is caused by working with refugees is a complex medical question not capable of lay observation, and is not otherwise the type of medical question for which lay evidence is competent to show.  See Davidson v. Shinseki, 581 F.3d 1313, 1316 (Fed. Cir. 2009); see also Layno v. Brown, 6 Vet. App. 465, 470 (1994) ("Generally, lay testimony is not competent to prove that which would require specialized knowledge or training.").   

Accordingly, the case is REMANDED for the following action:

1. Obtain the Veteran's VA treatment records from January 2017 to the present.

2. After completing the development requested in item 1, afford the Veteran a skin examination with an appropriate medical examiner in order to determine the current nature and etiology of his claimed skin disorder.  The claims file, to include a copy of this remand, must be made available to the examiner in conjunction with the examination.  Any indicated evaluations, studies, and tests should be conducted.  Thereafter, the examiner is asked to furnish an opinion with respect to the following:

Is it at least as likely as not (50 percent probability or greater) that the Veteran's current skin condition (s) had its onset in service or was otherwise caused by any in-service disease, event, or injury.  

The examiner is informed that the Veteran was diagnosed with tinea versicolor and cellulitis in service.  See July 1987 and April 1990 Service Treatment Service Records.  The examiner is also asked to address the Veteran's contention that he began to have skin issues after working with refugees in-service.  For purposes of providing the opinion, the reviewing clinician should accept as true the Veteran's statements regarding working with refugees.  See March 2011 Hearing Transcript, p. 17.  

The examiner must provide a complete rationale for all opinions and conclusions reached.  If the examiner cannot provide any requested opinion without resorting to speculation, he or she should expressly indicate this and provide a supporting rationale as to why an opinion cannot be made without resorting to speculation. 

3.  After completing the above, and any other development as may be indicated by any response received as a consequence of the actions taken in the preceding paragraphs, the Veteran's claim should be readjudicated based on the entirety of the evidence.  If the claim remains denied, the Veteran and his representative should be issued a supplemental statement of the case.  An appropriate period of time should be allowed for response.

The Veteran has the right to submit additional evidence and argument on the matter the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. § 5109B (West 2014).




_________________________________________________
MICHAEL LANE
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2014), only a decision of the Board is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2016).




